Citation Nr: 1336977	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-10 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure. 

3.  Entitlement to service connection for residuals from combat wounds.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1960, from January 1970 to November 1972, and from October 1973 to October 1987.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued on behalf of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

The issues of service connection for a low back disorder and a skin disorder are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The medical evidence does not show a current diagnosis of a residual disorder due to combat wounds.


CONCLUSION OF LAW

The criteria for service connection for residuals from combat wounds are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in September 2007, prior to the initial adjudication of his claim.  

The duty to assist has also been met in this case.  The Veteran's service personnel and service treatment records are in the claims file, as well as all identified post-military medical records identified by the Veteran as relevant to his claim.  Although the Veteran has submitted evidence showing that he receives disability and/or retirement benefits from the Social Security Administration (SSA),  there is no indication that records associated with his claim for SSA benefits are relevant to the issue decided herein.  Therefore, the Board does not need to make an attempt to obtain these records.  There is no indication of any outstanding relevant evidence not currently of record.

The Veteran was not provided a VA examination and a medical opinion was not obtained with respect to the residuals from combat wounds claim.  In this case, an examination and medical opinion are not needed as the objective evidence does not show that the Veteran participated in combat or sustained any combat related injuries.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  Moreover, there is no medical evidence showing that the Veteran has sought treatment for residuals from combat wounds or has been assessed with a combat-related disorder during the pendency of this claim.  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide this claim.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran claims that service connection is warranted for residuals from combat wounds he sustained during his service during the Vietnam Era.  He claims that he served as a Green Beret with the 5th Special Forces during his service in the Republic of Vietnam and that he was wounded in combat while serving in Cambodia.  The Veteran also claims to have been awarded the Combat Infantry Badge and the Bronze Star with the Combat "V" device in recognition of his combat service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service personnel records reflect his service in the Army and Navy, to include his service in Vietnam from January 1971 to May 1972.  His DD 214 lists his military occupational specialties during his years of service as a command center specialist, an electronics mechanic, an electronics warfare operational intelligence crewman, and an aviation electronics technician.  There is no indication that he served with a Special Forces unit while on active duty.  Evidence of record further indicates that the Veteran was awarded the National Defense Service Medal, with one Bronze Service Star; Vietnam Service Medal; Vietnam Campaign Ribbon, with Device; Cambodian National Defense Service Medal with Bronze Service Star; Bronze Star Medal; and an Overseas Service Ribbon, with numeral 2.  Information from the National Personnel Records Center (NPRC) also indicates that the Veteran is authorized for the Republic of Vietnam Gallantry Cross, with Palm Unit Citation.  These decorations indicate that the Veteran was in a theater of combat operations, but not necessarily that he was directly engaged in combat.  Despite the Veteran's allegations otherwise, his service personnel records and information from the NPRC do not show that he was awarded the Combat Infantry Badge or the Bronze Star Medal, with accompanying "V" Device, which typically signals combat experience.  See e.g., 38 U.S.C.A. § 1154(b) (West 2002).

Service treatment records are negative for indication that the Veteran sustained injuries due to combat.

The Veteran's post-military private medical treatment records are also negative for reports or treatment of any alleged combat wounds, and do not show a diagnosed residual disorder associated with combat injuries.  

In statements submitted in support of his claim, the Veteran reiterated his contentions that service connection is warranted for combat wounds he sustained in service.  He has not specifically identified the types of combat wounds he alleges to have sustained or identified the anatomical locations of his injuries.  

Given the above, the Board finds that service connection for residuals from combat wounds is not warranted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The evidence of record in this case does not show that the Veteran sustained injuries during combat or that he is currently diagnosed with a residual disorder due to the alleged combat wounds.  As there is no competent medical evidence of a current diagnosis related to combat wounds, there is no basis to grant service connection for the claimed disorder.

Therefore, the preponderance of the evidence is against the Veteran's claim for service connection for residuals from combat wounds.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for residuals from combat wounds is denied.


REMAND

The Veteran asserts that he currently has a low back disorder that began during his military service in the U.S. Navy.  In this regard, a July 1984 service treatment reflects his report of middle back pain, specifically to his right post thoracic muscle.  A January 1985 service treatment record further shows a report of low back pain for one week and notes a history of trauma to the trapezius muscle secondary to weight lifting that had resolved.  An associated x-ray of the lumbosacral spine appeared normal and the Veteran was assessed with lumbosacral spasms and questionable osteoarthritis.  The Veteran reported having recurrent back pain on his September 1987 separation report of medical history, at which time examiner noted the Veteran's history of back pain with exacerbation approximately three times a year that was treated with use of a weight belt.  The September 1987 separation report of medical examination shows that the clinical evaluation of the spine was normal.

Post-military private medical records show a diagnosis of bulging discs in August 2002 and a diagnosis of degenerative joint disease/osteoarthritis/disc disease of the lumbar spine as early as September 2002.

Given this evidence, a VA examination is needed to determine whether the Veteran's claimed low back disorder is related to his military service.  As the medical evidence shows in-service low back symptomatology and a post military low back diagnosis, the Veteran must be provided with an appropriate VA examination and opinion in an attempt to determine whether his low back is related to his military service.  See Wells v. Principi, 326 F.3d 1381(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A remand is also needed to complete additional development for the skin disorder claim.  Here, the Veteran claims that he has a skin disorder, to include skin cancer, related to his military service, to include as due to herbicide exposure during his service in Vietnam.  As noted above, service personnel records indicate that the Veteran served in Vietnam during the Vietnam Era.  Thus, his exposure to herbicides during service is presumed.  See 38 C.F.R. § 3.307.  

A review of the record reveals treatment for the Veteran's skin symptomatology during his active duty service.  The Veteran's service treatment records show that he was treated for contact dermatitis in April 1968, a fungal skin infection of the legs in December 1982 and April 1983, and eczema of questionable etiology affecting the lower legs and left elbow in May 1985.  

Private medical records dated after the Veteran's separation from the military show an assessment of skin lesions on the upper mid back and face, diagnosed as benign melanocytic nevus and sebaceous gland hyperplasia times two in April 2005.  An additional private medical record includes an April 2009 diagnosis of benign keratosis, probably originating as verruca, on the left external ear canal.  

To date, the Veteran has not been afforded a VA examination with respect to his skin disorder claim.  The evidence of record has triggered VA duty to assist by providing the Veteran with an appropriate examination.  McLendon, 20 Vet. App. 79.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific record the RO is unable to obtain; (b) briefly explain the efforts the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After associating all outstanding records with the evidence of record, the Veteran must be afforded a VA examination conducted by an appropriate examiner to determine whether any diagnosed low back disorder is related to his military service.  The examiner must review the claims file and all electronic records, and must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that are reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished and reported in detail.  The examiner must identify all low back disorders found on examination.  Following the examination of the Veteran's thoracolumbar spine, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed low back disorder is related to military service.  In rendering the opinion, the VA examiner must consider and specifically address the Veteran's in-service reports of back pain, as well the January 1985 diagnosis of lumbosacral spams and questionable osteoarthritis.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would be speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  After associating all outstanding records with the evidence of record, the Veteran must be afforded a VA dermatological examination to determine whether any skin disorder found is related to his military service.  The examiner must review the claims file and all electronic records, and must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that are reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished and reported in detail.  The examiner must identify all skin disorders present on examination.  Following the examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any skin disorder currently or previously diagnosed is related to the Veteran's military service, to include as due to exposure to Agent Orange exposure or any skin symptomatology documented in the service treatment records.  In rendering the opinion, the VA examiner must consider and specifically address the Veteran's in-service reports of dermatological symptomatology, as well as the April 1968 diagnosis of contact dermatitis, the December 1982 and April 1983 treatment for a fungal skin infection, and the May 1985 diagnosis of eczema of questionable etiology.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would be speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the medical opinions to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


